Citation Nr: 1043720	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for multiple lipomas. 

2.  Entitlement to service connection for bilateral foot 
disorder, previously claimed as plantar fasciitis. 

3.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
October 1996 to January 2001. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Wilmington, Deleware 
(RO), which, in pertinent part, denied the benefits sought on 
appeal. 

In December 2008, the Veteran testified before the undersigned in 
a hearing held at the Central Office.  During the hearing, the 
undersigned identified the issues on appeal, and noted what 
pertinent evidence was outstanding and what evidence might assist 
in substantiating the claims.  Additionally, the Veteran through 
his testimony, with the assistance of her representative, 
demonstrated actual knowledge of the elements necessary to 
substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 
488 (2010).   A copy of the hearing transcript has been 
associated with the claims folder. 

The issues of entitlement to service connection for bilateral 
foot disorder and chronic sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's multiple lipomas were first incurred during his 
active service.  


CONCLUSION OF LAW

The criteria for service connection for multiple lipomas have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service 
connection for multiple lipomas, any further discussion as to any 
lapses in duties to assist and notify, or regarding whether the 
Veteran was prejudiced by any such lapses, would serve no useful 
purpose.

2.  Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that service connection for 
multiple lipomas is warranted.  The record shows that the Veteran 
was first diagnosed with multiple lipomas in service, and that he 
has a current diagnosis for multiple lipomas.

A review of the service treatment records shows that the Veteran 
was first diagnosed with lipomas in April 1997, after he 
presented with complaints of small lumps on his body.  Subsequent 
service treatment records show that he continued to complain of 
lumps on his arms and legs, and that he was diagnosed with 
multiple lipomas.  See service treatment records dated April 
1999.  These service treatment records also show that the Veteran 
was reassured on each occasion and that he declined excision of 
the lipomas.  An April 1999 report of medical history shows that 
the Veteran reported that he had four growths on his body - one 
on each of his forearms, one under his left armpit, and one on 
his left thigh.  The report of the August 2000 examination prior 
to separation shows that the Veteran's skin was evaluated as 
normal, but on the associated report of medical history, it was 
noted that the Veteran had multiple lipomas. 

The VA treatment records show the Veteran was diagnosed with ten 
lipomas that appeared on his arms, legs and back.  An April 2005 
VA treatment record shows the Veteran underwent a surgical 
excision of one of the masses, and a biopsy report confirmed that 
it was a lipoma.  Further treatment was recommended at that time. 

Service connection is warranted for a disability first incurred 
in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Here, 
the record shows that the Veteran was first diagnosed with 
lipomas in service, and that he has a current diagnosis of 
multiple lipomas.  The post-service treatment records reflect a 
continuity of symptoms and indicate that the Veteran's disability 
has increased in severity as the number of lipomas has increased 
and further treatment for his disorder has been recommended.  

The Board notes that the RO denied the Veteran's claim in the 
September 2004 rating decision, because it felt that the Veteran 
did not have a disability for VA compensation purposes.  The 
Board notes that unlike mere laboratory findings without an 
associated pathology, such as hyperlipidemia and elevated 
cholesterol, there is evidence that the Veteran's multiple 
lipomas have increased in severity and require further medical 
treatment.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The 
Board finds that the Veteran has a current disability that began 
during service.  See Hickson, supra.

In sum, the evidence of record shows that the Veteran's multiple 
lipomas were incurred in service, and that he has a current 
disability due to multiple lipomas on his arms, legs and back.  
Therefore, service connection is warranted for multiple lipomas.  
See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

ORDER

Service connection for multiple lipomas is granted. 


REMAND

The Veteran claims entitlement to service connection for 
bilateral plantar fasciitis and for chronic sinusitis.  Based on 
a review of the claims folder, the Board finds that additional 
development is necessary prior to adjudication of the claims.  In 
particular, new VA examinations are needed. 

The Veteran has current diagnoses of chronic rhinosinusitis, and 
bilateral plantar fasciitis, pes planus, and calcaneal spurs.  A 
review of the Veteran's service treatment records shows that the 
Veteran complained of cold and sinus-related problems and of foot 
problems in service.  An August 2000 medical history report shows 
an impression of mild bilateral fasciitis.  Even though the 
Veteran was afforded VA examinations in May 2004, these 
examination reports do not contain medical opinions on the 
etiology for the diagnosed disorders.  

The May 2004 feet examination shows a history of bilateral 
plantar fasciitis and current diagnoses of bilateral pes planus 
and calcaneal spurs, however, no medical opinion was provided 
regarding the likely etiology of these disorders.  

The May 2004 VA sinus examination also does not contain a medical 
opinion as to whether the Veteran's current sinus-related 
problems are etiologically related to his service.  While the VA 
examiner stated that the Veteran's sinus disorder was likely due 
to allergies, he felt that a CT scan was needed before he could 
provide a medical opinion.  A subsequent CT scan report reveals 
that the Veteran had bilateral maxillary and ethmoid sinusitis, 
however an addendum to the May 2004 examination report has not 
been obtained.  An etiology opinion is in order.   
New VA examinations are needed to determine whether the Veteran 
has any current diagnosed foot or sinus disorder etiologically 
related to his service.  

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding records of pertinent VA 
or private treatment.  38 C.F.R. § 3.159(c)(1)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.	With the Veteran's assistance, take 
efforts to obtain any outstanding records 
of pertinent VA or private treatment.

2.	If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and indicating why such attempts were not 
fully successful.

3.	After all the available records have been 
associated with the claims folder, the 
RO/AMC should schedule the Veteran for VA 
examinations, with the appropriate 
specialists, to determine the nature and 
etiology of his claimed bilateral foot 
disorder and his sinus disorder.  The 
claims file should be made available to 
the examiners, who should review the 
entire claims folder in conjunction with 
this examination.  The examiners should 
indicate this fact in the examination 
report.  The examiners should perform all 
studies deemed appropriate, and set forth 
the findings in detail in the examination 
report.  

In each examination report, the examiners 
should provide a detailed review of the 
Veteran's history and the current 
complaints pertaining to his claimed 
disorders. 
Feet Examination Report:  Following 
a review of the record and 
examination of the Veteran, the 
examiner should identify whether 
the Veteran has a current left or 
right foot disorder.  For any foot 
disorder diagnosed, the examiner 
should provide a medical opinion as 
to the likelihood that any 
diagnosed foot disorder is at least 
as likely as not (a 50% degree of 
probability or higher) related to 
the Veteran's period of service.  
The examiner should include in the 
examination report the rationale 
for any opinion expressed.  In so 
doing, the examiner is asked to 
comment on the foot complaints and 
the impression of mild bilateral 
plantar fasciitis shown in the 
Veteran's service treatment 
records.  

Sinus Examination Report: Following 
a review of the record and 
examination of the Veteran, the 
examiner should identify whether 
the Veteran has a current sinus 
disorder.  For any sinus disorder 
diagnosed, the examiner should 
provide a medical opinion as to the 
likelihood that any diagnosed sinus 
disorder is at least as likely as 
not (a 50% degree of probability or 
higher) related to the Veteran's 
period of service.  The examiner 
should include in the examination 
report the rationale for any 
opinion expressed.  In so doing, 
the examiner is asked to comment on 
the cold and sinus complaints shown 
in the Veteran's service treatment 
records, and discuss whether those 
complaints indicate the onset of 
any current diagnosed disorder.  
The examiner should also comment on 
the findings contained in the May 
2004 VA sinus examination.  

4.	Thereafter, the RO/AMC should readjudicate 
the issues on appeal.  If any of the 
benefits sought on appeal remains denied, 
the RO/AMC should furnish to the Veteran 
and his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


